DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.

Applicants' arguments, filed May 26, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application. A new grounds of rejection is set forth below that uses some but not all of the same references as before. Only arguments relating to art that is used in the altered grounds of rejection will be addressed below.

Comments and Notes

It is noted that Hartmann’s solution and lactated Ringer’s solution are two names describing the same solution so it is respectfully suggested that one be removed from the Markush group in each of claims 37, 50 and 62.

Applicant is advised that should claim 47 be found allowable, claim 58 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 37 – 41, 47 – 53, 58, 60, 61, 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Murbay (GB 2494930) in view of Anaebonam et al. (US 5,763,449), Stepovich et al. (US 2011/0247722) and Muni et al. (US 2009/0048349).
Murbay discloses local anesthetic containing a flavoring preferably for use by dentists as an injectable formulation (whole document, abstract). Administration of the anaesthetic by injection can give an adverse taste so the added flavor makes it more pleasant for the patient and user friendly (p 1, ¶ 3). Disclosed anesthetics include bupivacaine and the derivative bupivacaine hydrochloride; lidocaine and the derivative lidocaine hydrochloride; mepivacaine and the derivative mepivacaine hydrochloride; prilocaine; ropivacaine and tetracaine (p 1, ¶ 3). 
The presence of a bitterness suppressant that includes at least one sweetener is not disclosed.
Anaebonam et al. discloses a liquid pharmaceutical composition with a pharmaceutically effective amount of a bitter tasting drug dissolved or dispersed in an aqueous medium that is transparent and has a pleasant taste (whole document, e.g., abstract). Exemplified bitter tasting drugs include lidocaine (col 1, ln 23 and claim 11). The aqueous medium comprises polyvinylpyrrolidone (PVP), a C3-C6 polyol and ammonium glycyrrhizinate and one or more flavorants (abstract). PVP is added to assist in dissolving or dispersing the bitter tasting drug in the medium as well as masking the taste of the bitter tasting drug (col 3, ln 40 – 43), which reads on the stabilizer of the instant claims. The C3-C6 polyol can be fructose and the like (col 3, ln 57 – 60). Further debittering agents in addition to the PVP and C3-C6 polyol are required to suitably mask the bitter taste as even compositions with 0.05-2 wt% sodium saccharin or about 0.1-about 2 wt % aspartame still require the presence of a further debittering agent such as ammonium glycyrrhizinate to produce the desired composition with a pleasant taste (col 4, ln 15 – 49). Example 3 comprises the bitter tasting drug trimethoprim; water as part of the aqueous vehicle system and the bitterness masking agents/sweet-tasting compounds ammonium glycyrrhizinate, maltitol (a sugar alcohol) and liquid fructose (col 7, ln 35 onward). Sodium benzoate (a buffering agent and preservative); methyl paraben and propyl parabens as preservatives and PVP as a stabilizer are also present. Example 1 comprises the bitter tasting drug guaifenesin; water; PVP; sodium benzoate (preservative); and at least ammonium glycyrrhizinate, maltitol and liquid fructose as bitterness masking/sweet-tasting agents; and citric acid and sodium citrate, which read on stabilizers or acids (see instant claims 41 and 47). Sodium hydroxide and hydrochloric acid are also present in examples 3 and 4, and NaOH is also identified by the instant claims as a stabilizer. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include a bitterness suppressant as disclosed by Anaebonam in the injected dental local anesthetic formulation of Murbay. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because flavors such as those disclosed by Murbay will impart a flavor to the composition but may not completely mask the bitterness of the underlying ingredient such as lidocaine. Use of the bitterness masking formulation disclosed by Anaebonam will mask the bitterness such that the added flavor of Murbay is no longer present in combination with a bitterness of the lidocaine or other local anesthetic.
The use of a dental syringe for injection are not disclosed.
Stepovich et al. discloses methods and systems to buffer anesthetics to raise the pH of anesthetics such as lidocaine that are commonly used in dental procedures (whole document, e.g., ¶ [0011]). Raising the pH of the solution will reduce injection pain and speed the onset of analgesia (¶ [0005]). Once buffered, the composition can then be injected into a patient (claim 4). Cartridges of local anesthetic are loaded into a reusable dental syringe with a hypodermic needle attached (¶ [0004]). The local anesthetic can also contain a vasoconstrictor such as epinephrine (¶ [0014]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the taste-masked liquid drug formulation of Murbay and Anaebonam et al. comprising a bitter tasting anesthetic such as lidocaine during a dental procedure by injecting the flavored and taste-masked solution using a dental syringe to the area in need of anaesthesia. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because while Murbay discloses injection during a dental procedure, no means by which to carry out the injection is disclosed. Stepovich discloses that dental syringes can be used to inject local anesthetic compositions. While typically the bitterness of an injected composition is not an issue, Murbay discloses that injected local anesthetics can give an adverse taste. If a taste masked local anesthetic formulation is used for injection, there should be no adverse taste bitter aftertaste due to the flavoring and taste masking of the formulation. The presence of buffers and vasoconstrictors in local anesthetic solutions are known to those of ordinary skill in the art and can be added to the solution of Murbay and Anaebonam et al. to alter and then maintain the desired pH of the solution and restriction of blood flow in the region of administration due to the presence of a vasoconstrictor. The particular function ascribed to an ingredient, such as the citric acid, by the instant claims does not patentably distinguish the instant claims over the applied prior art as patentability is based on the ingredients themselves and not the functional label.
The presence of a buffer such as lactated Ringer’s in the injected anesthetic composition is not disclosed.
Muni discloses compositions and methods for providing unit-of-use compounded formulations (whole document, e.g., ¶ [0007]). Liquid bases are recommended for orally administered pharmaceuticals (¶ [0047]). Disclosed aqueous carriers include water, saline and buffered media with parenteral vehicles including sodium chloride solutions, Ringer’s dextrose, dextrose and sodium chloride and lactated Ringer’s (¶ [0049]). Stabilizers such as citric acid can also be included in the formulation (¶ [0052]). When suturing wounds, it is common to use “LAT” which is a combination of lidocaine, adrenaline and tetracaine (with adrenaline and epinephrine being used interchangeably to refer to the same compound; ¶ [0080]). Lidocaine provides rapid onset and is generally intermediate acting while tetracaine has a slower onset but is longer acting (¶ [0080]). Epinephrine provides vasoconstriction to reduce blood flow to the wound and reduce the toxicity of the administered agent because of the reduced blood flow and uptake of the drugs into the circulation (¶ [0080]). The exemplified “LAT” formulation can also comprised of stabilizers such as citric acid (¶ [0081]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a liquid carrier such as lactated Ringer’s solution in the formulations of Murbay, Anaebonam et al. and Stepovich that is then intraorally injected into a patient. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because various liquid carriers for injection are known in the art that are compatible with local anesthetics such as lidocaine. The selection of the particular aqueous carrier such as lactated Ringer’s and the inclusion of agents that are known for use in lidocaine anesthetic formulations such as citric acid as a stabilizer such as those disclosed by Muni that are known to be compatible with lidocaine is within the skill of the person of ordinary skill in the art based on their knowledge and the art recognized equivalence of various aqueous solutions for the preparation of local anesthetic formulations.
As to new claims 63 and 64, the prior art teaches that all ingredients are provided in a single composition which would be provided in a single container. The container referenced by Stepovich et al. is described as a “cartridge” but this reads on the claimed vial as both describe the container in which the anaesthetic is provided which are injected via dental syringes that are required in the methods of the instant claims.

Regarding the references used in the previous rejection that are used above to reject claim 37, Applicant argues that the primary formulation of Anaebonam et al. cannot or should not be intraorally injected without a serious health risk due to the presence of ammonium glycyrrhizinate as this compound and its metabolites cause transient systemic alterations pursuant to chronic or high acute exposure and is also cytotoxic at high concentrations. These safety concerns are further evidenced by the absence of FDA-approved injectable drugs containing ammonium glycyrrhizinate. It is a mischaracterization and oversimplification of Applicant’s argument for the Office to state that the standard for obviousness is not FDA approval. The Office provides no actual or technical basis for the assertion that the pharmaceutical compositions of Anaebonam are safe for intraoral injection. Oral and injectable dosage forms have different drug pathways and on other mechanisms that impact safety and compatibility. Even if the amount of ammonium glycyrrhizinate is safe for oral administration, it does not follow that such amounts are safe for injection purposes. These concerns also apply to other ingredients such as PVP and there is no factual or technical basis for concluding that the same concentration taught by Anaebonam are safe for intraoral injection and there is no basis for asserting compositions are inherently suitable for intraoral injection.
These arguments are unpersuasive. In the Office Action mailed January 26, 2022, the Examiner laid out reasoning as to the why a person of ordinary skill in the art would reasonably expect that the compositions of Anaebonam et al. can be intraorally injected. That reasoning has been addressed only by stating that different mechanisms apply to oral versus intraorally injected formulations without additional explanation or evidence. Applicant has set forth no reasoning as to how the administration from a dental syringe with a typical internal volume of 1.45 – 2.3 mL of a composition as in Anaebonam would result in concentrations in systemic circulation that would approach those for oral ingestion that are suggested as having deleterious effects. While oral ingestion subjects the active agent to absorption and a first pass liver effect, the absorbed substances then enter systemic circulation and are subject to the same distribution and excretion pathways as intravenously administered active agent. Additionally, attention is directed to the injectable formulations of US 2004/0242646 that can comprise ammoniated glycyrrhizin as a preferred surfactant with low toxicity for use in the composition (¶ [0075]); the pharmaceutical compositions of US 2010/0249426) in which systemic administration is possible by applying as an oral agent or by injection (abstract) and can comprise glycyrrhizin dipotassium as a flavoring (¶ [0048]); and US 2006/0280718 in which an injectable or depot formulation of a biomembrane sealing agent (abstract) can comprise oil soluble licorice extract, the glycyrrhizic and glycyrrhetic acids themselves, monoammonium glycyrrhizinate, monopotassium glycyrrhizinate, dipotassium glycyrrhizinate, 1-beta-glycyrrhetic acid, stearyl glycyrrhetinate, and 3-stearyloxy-glycyrrhetinic acid, and duodenum 3-succinyloxy-beta-glycyrrhetinate as anti-inflammatory compounds that can be used in the disclosed invention (¶ [0077]). Attention is also directed to US 2009/0163574 that discloses an injectable formulation that comprises PVP (abstract); the tissue volume replacement compositions of US 2002/0025340 that comprises PVP which are injected for tissue augmentation (abstract); and US 4,876,086 in which PVP is used as a dispersing agent for an injectable amoxicillin pharmaceutical composition. Thus while according to Applicant, ingredients such as glycyrrhizin and PVP may not be present in FDA approved injectable formulations, one of ordinary skill would reasonably expect that administration of typical volumes for intraoral injection of a local anesthetic composition with improved flavor and taste masking with ingredients such as glycyrrhizic acid and its derivatives and PVP would not cause such deleterious effects in the subject that the composition would not be administered.
Applicants also argues that Stepovich and Herbert do not remedy the defects of Anaebonam as they do not speak to the suitability of the compositions of Anaebonam for intraoral injection or compatibility with a local dental anesthetic such as lidocaine. The teachings of Anaebonam cannot be combined with these references since Anaebonam relates to the masking of a bitter taste of an orally administrable drug. Combining Stepovich, cited for teaching of a dental syringe, with Anaebonam would render the oral compositions unfit for the intended oral administration. The Office Action improperly assumes that various pharmaceutical ingredients can be readily combined without adverse safety and/or efficacy effects.
These arguments are unpersuasive. Herbert is no longer used in the rejections above and injectable anesthetic compositions for dental use with improved flavor are taught by Murbay. Anaebonam is no longer the primary reference used but placement of the composition in a syringe does not render it unfit for oral administration as, for example, the needle could be used to “spray” the composition into the mouth of a subject to be swallowed. Anaebonam specifically calls out lidocaine (claim 11 and col 1, ln 23) as a bitter tasting drug that can be used in the disclosed formulations so the other applied references need not comment on the compatibility of lidocaine with the ingredients of Anaebonam. The applied prior art discloses various ingredients including local anesthetic such as lidocaine that overlap with one another that can be used in compositions with a variety of active agents and other pharmaceutically acceptable excipients that are known to one of ordinary skill in the art. Applicant provides no basis beyond a general statement of adverse safety and/or efficacy effects when one of ordinary skill in the art would work using the guidelines of the various compositions and ingredients in the applied prior art and within their knowledge to prepare formulations. While some combinations ingredient might not result in a suitable composition, only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness. It is also noted that no limitations on the stability of the formulation are present in the instant claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The failure of the combination of Anaebonam, Stepovich and Harbert to teach the present of a buffering agent as now required by the independent claims 37 and 50 is remedied by the inclusion of the previously applied Muni et al. reference in the rejection of these claims.
Applicant argues that the LAT methodology in Muni is intended for treatment of skin abrasions and requires mixing with an aqueous solution in a vial to prepare a lotion or skin formulation for topical administration. Reliance on evaluating the combined teachings of the art as a whole while not requiring bodily incorporation must be qualified by the rule that a combination cannot change the principle of operation of the primary reference or render it inoperable for its intended purpose. Nothing suggest that lactated Ringer’s would be safe for oral ingestion or compatible with the ingredients in the composition of Anaebonam. One would not look to Muni as being relevant since the prospect of a topical skin formulation including various liquid carriers is immaterial to the challenges addressed by the present for intraoral injection. Muni does not contemplate intraoral injection. Stepovich discloses a sodium bicarbonate buffer for local anaesthetic in dental applications. The cited combination is silent as to the reasoning for adding lactated Ringer’s in addition to or to replace sodium bicarbonate. Only Applicant’s own disclosure provides the rationale for including lactated Ringer’s with various benefits extolled in Applicant’s own disclosure. The cursory analysis in the Non-Final Office Action overlooks that the recited methodology simply has not been done before. 
These arguments are unpersuasive. The instant claims have not been rejected as anticipated, indicating the no art teaching all the claim limitations in a single document has been found to teach that the method had been done before. But that does not mean that the claims are patentably distinguished over the prior art as obviousness must also be considered. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The supplied obviousness reasoning does not rely on the statements of benefits found in the instant specification. There does not need to be an explicit teaching, suggestion or motivation in the applied prior art to substitute one liquid carrier for another when the various materials were taught in the art suitable for use in combination with local anesthetics such as lidocaine. Muni et al. establishes that local anesthetics such as lidocaine are compatible with the components of the parenteral vehicle lactated Ringer’s and intravenous vehicle Ringer’s dextrose (¶ [0049]). The person of ordinary skill in the art would have a reasonable expectation that such a solution can be used as the aqueous carrier for the local anesthetic in the compositions of Murbay and Stepovich. That the carrier can be further combined to prepare alternative formulations not for injection in Muni does not negate the teachings of the use and compatibility of solutions such lactated Ringer’s or dextrose Ringer’s with lidocaine. Applicant does not present any evidence of unexpected results to establish the criticality of the use of one of the aqueous carriers of claim 37 or 50 
Applicants do not present any specific arguments in regards to the claimed that depend from claim 37 or claim 50 for the Examiner to address herein.
Independent claim 50, which is largely identical to claim 37 but includes a stabilizer as a required ingredient in the independent claim, but which is added as a required ingredient in claims that depend from claim 37, is addressed separately but no additional arguments regarding this ingredient are presented for the Examiner to address herein. The arguments regarding claim 50 and Sohi and Wada are addressed below.

Claim(s) 42, 47, 50 – 54, 58, 60, 61 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Murbay, Anaebonam et al., Stepovich et al. and Muni et al. as applied to claims 37 – 41, 47 – 53, 58, 60, 61, 63 and 64 above, and further in view of Sohi et al. (Drug Dev Ind Pharm, 2004) and Wada et al. (US 2008/0193591).
Murbay, Anaebonam et al., Stepovich et al. and Muni et al. are discussed above.
The inclusion of the amino acids glutamic acid, arginine and glycine in the local anesthetic formulation is not disclosed.
Sohi et al. discloses bitterness reduction and inhibition are important characteristics of a good oral dosage form and various techniques are available for masking bitter taste of drugs including sweeteners, amino acids, and taste masking with lecithin (p 430, col 1, ¶ 2). Artificial sweeteners and flavors are generally used along with other taste-masking techniques to improve efficiency (p 430, col 1, ¶ 3). Table 1 shows various taste masking with flavors, sweeteners and amino acids. The amino acids glycine and alanine along with flavors are used for bitterness control of anticholesterolemic saponin-containing foods, beverages and pharmaceuticals (p 431, col 2, ¶ 2). Formulations with a large excess of lecithin or lecithin-like substances are claimed to control bitter taste in pharmaceuticals (p 432, col 2, ¶ 2).
Wada et al. discloses a taste improving agent for food and beverage that includes potassium chloride with the taste of this ingredient improved by the additional basic amino acid and/or basic peptide that is preferably selected from the group of histidine, arginine and lysine to relieve the bitter and harsh taste associated with potassium chloride (whole document, e.g., abstract). In addition the basic amino acid peptide, at least 0.06% by mass or more of glutamic acid can added to the composition (¶ [0037]). The taste improving agent for food may be used in combination with an amino acid such as alanine or glycine (¶ [0080]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to additional ingredients such as the amino acids glycine, glutamic acid and arginine to improve the sweetness/flavor of the formulations of Murbay, Anaebonam et al. and Muni et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Sohi et al. discloses that many different ingredients can be used to mask bitterness in pharmaceutical formulations and the efficiency of artificial sweeteners and flavors is improved by using other techniques such as the addition of amino acids. Wada et al. discloses that basic amino acids such as arginine as well as glutamic acid and/or glycine can be added to alleviate the bitter and harsh tastes in compositions for oral consumption. Additionally, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. There is no evidence of record as to unexpected results obtained using the particular combination of bitterness suppressant.

Regarding Sohi and Wada, Applicant argue that the cited ingredients are not being used to mask a bitter taste associated with an intraorally injected dental anesthetic. The Office Action argues the combination is proper as all the references relate to strategies for masking the bitter flavor of ingestible compositions but this highlights the core issue as the Office Action treats the ingredients of oral and injectable dosage forms as if they are readily interchangeable. This ignores the stark difference between these forms in drugs pathway, pharmacokinetics, hemodynamics, toxicology, mechanisms of action and excretion. The Office Action improperly assumes that various food and pharmaceutical ingredients can be combined without adverse safety and efficacy impacts. A person of ordinary skill in the art would fail to find any rational basis for combining the teachings of Anaebonam with Sohi and Wada as Sohi and Wada do not contemplate intraoral injection and do not provide the technical details regarding the disclosed pharmaceutical or food ingredients to ensure that one of ordinary skill could develop an intraoral injection with a reasonable expectation of success. It is untenable for the Office to argue that it is prima facie obvious to combine two composition useful for the same purpose to prepare a third composition useful for the same purpose as two or three different compositions have already been combined. The discussion cannot rightfully be considered within this context. The relied upon Kerkhoven decision only applies to situations where the compositions individually are useful for the very same purpose as that of the combined compositions. This is simply not relevant to the present application of suppressing bitterness in an intraoral injection method as food/beverage taste maskers are wholly distinct purposes.
These arguments are unpersuasive. Evaluation of useful for the same purpose does not take place in a vacuum but in light of the teachings of the applied prior art and the knowledge of the person of ordinary skill. Murbay and Stepovich disclose that local anesthetic compositions can be intraorally injected and various ingredients that can be present in such formulations, including flavors to mask the adverse taste of the local anesthetics. If no spillage occurred during injection of the local anesthetic, the unpleasant taste described by Murbay would not occur. The spillage in the mouth following intraoral injection would mix with saliva and then swallowed, resulting in oral ingestion of the ingredients in the composition. The suitable carriers disclosed by Stepovich overlap with the liquid carriers that can be used for oral administration routes and the person of ordinary skill appreciates that aqueous based carriers can be used for oral administration or injection based on their knowledge and the combined disclosures of the applied prior art documents. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141(II)(C). The usefulness of a composition when determining if they can be combined as set forth in In re Kerkhoven can be viewed broadly and need not be defined as the exact purpose as in the instant claims. Compositions that can be combined using the reasoning as in Kerkhoven can contain more than one ingredient. Applicant has not persuasively argued that the logic is limited to combining compositions A and B each useful for the same purpose with each other to form a composition AB useful to the same purpose such that it would not have been obvious to further combine the resultant AB composition with composition C to produce a composition ABC that has the same usefulness as compositions A, B and AB. For most injectable formulations, taste is not an issue as the formulations are, for example, intravenously administered and thus are never tasted. But for an intraorally injected composition, the bitter compounds can be tasted as explicitly disclosed by Murbay. Murbay and Anaebonam et al. discloses that local anesthetics can be combined with flavors and taste masking ingredients such as sweeteners respectively. Sohi and Wada provide additional disclosures of ingredients that can be used for taste masking purposes and that amino acids provide additional taste masking and can be combined with flavors and sweeteners. These disclosures and their knowledge provides one of ordinary skill in the art with the requisite reasonable expectation of success that amino acids could be added to the formulations of Murbay, Anaebonam et al., Stepovich et al. and Muni et al. to provide additional taste masking of the bitter local anesthetic active ingredient that would then be intraorally injected.
	
Claim(s) 62 is rejected under 35 U.S.C. 103 as being unpatentable over Murbay, Anaebonam et al., Stepovich et al. and Muni et al. as applied to claims 37 – 41, 47 – 53, 58, 60, 61, 63 and 64 above, and further in view of Hariguchi et al. (US 2004/0072792) and Benn (WO 2012/151464).
Murbay, Anaebonam et al., Stepovich et al. and Muni et al. are discussed above.
The inclusion of contrast agents with the lidocaine and obtaining an X-ray image is not disclosed.
Hariguchi et al. discloses that anesthetics for local injection containing lidocaine are often used in the field of oral surgery and dental treatment for minor dental operations such as tooth extraction (¶ [0001] – [0002]). Catacholamines such as epinephrine can decrease bleeding in the field of operation while also maintaining a high concentration of the anesthetic in the local area to achieve a prolonged anaesthetic effect (¶ [0003]). While catecholamines are widely used, they are contraindicated for some patients (¶ [0004]) and therefore an alternative to prepare longer acting preparations is disclosed. The compositions can be provided as an aqueous solution (¶ [0016]).
Benn discloses a method of imaging dental caries, diagnosing or monitoring periodontal disease and evaluating the 3D shape of dental root canals using a topical intraoral solution comprising a contrast agent (¶ [0004]). The contrast agent can be a variety of iodide compounds or contrast agents other than iodine such as barium sulfate (¶¶ [0026] – [0028]). The constant agent is delivered using a pharmaceutically acceptable carrier with typical carriers including solvent or solvent like solutions such as water (¶ [0034]). Excipients such as buffers, flavor modifying agents, sweeteners and taste masking agents can be included as will be appreciated by a skilled artisan (¶ [0036]). All customary buffers are suitable for use in the composition, including sodium hydrogen carbonate buffer (sodium bicarbonate; ¶ [0040]). PVP can be included as a thickener (¶ [0043]).  Sugars and polyhydric alcohols can be included as diluents or sweeteners (¶ [0045] and [0047]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a contrast agent into a bitterness masked lidocaine preparations as in Murbay, Anaebonam et al. and Stepovich and once administered to a patient by injection using a dental syringe, to obtain a X-ray image of the area. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because lidocaine containing solutions can be used during various minor dental procedures as disclosed by Hariguchi et al. and Benn discloses that solutions used during various dental procedures can also include a contrast agent. A solution containing both lidocaine and a contrast agent allows for visualization of the anatomy as disclosed by Benn while also providing an anesthetic effect to the area due to the lidocaine. The combination of the contrast agent and anesthetic into a single solution allows for a single injection step to provide pain relief prior to beginning the procedure and visualization of the area by X-ray imaging, rendering a separate administration of the contrast agent unnecessary. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. 

Applicant argues that the Office Action provides no rational basis to support combining the teachings of the applied references. Simply because anesthetics and contrast media can both be used for dental procedures, it does not follow that it would be obvious to include them in the same formulation. Hariguchi and Benn are not even directed to the same type of dental procedures and the Office Action understates the complexity of combining different pharmaceutical ingredients and only the teachings of Applicant’s own disclosure provide the benefits and methodology of a bitterness suppressant and contrast agent in the same formulation, suggesting the analysis relied on impermissible hindsight. Neither Hariguchi nor Benn provide the technical details regarding computability and stability to ensure that one of ordinary skill in the art could combine these ingredients with a reasonable expectation of success.
These arguments are unpersuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is not understood why Applicants state that Hariguchi and Benn are not directed to the same type of dental procedures as Hariguchi’s compositions are taught for field of oral surgery and dental treatment for minor dental operations and evaluating the 3D shape of dental root canals as in Benn is oral surgery or minor dental operation. Benn discloses that formulation of contrast agents with flavors, sweeteners or taste masking agents and there is no evidence of record that one of ordinary skill in the art would reasonably expect that all combinations of contrast agent and local anesthetic would by incompatible with each other. Based on the overlap in the ingredients that are taught as being present in the contrast agent formulation and those that are taught as suitable for anesthetic containing formulations by the applied prior art, the person of ordinary skill in the art would have a reasonable expectation of success that a contrast agent could be added to the formulation of Murbay, Anaebonam et al., Stepovich et al. and Muni et al. that also comprise buffers, flavor modifying agents, sweeteners and taste masking agents as explicitly disclosed by Benn et al. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618